Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 1 of 10 PageID: 42068



                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY
                                         NEW ARK VI CINA GE


                                                    )
   OCCIDENT AL CHEMICAL                            )    Hon. Madeline Cox Arleo
   CORPORATION,                                    )    Hon. Magistrate Leda Dunn Wettre
                                                   )
                Plaintiff,                         )    Civil Action No. 2:18-CV-11273
                                                   )
          v.                                       )    STIPULATION AND PROPOSED
                                                   )    ORDER CONCERNING DEADLINE
                                                   )    FOR FILING RESPONSES TO
   21ST CENTURY FOX AMERICA, INC., et              )    OXYCHEM'S AMENDED AND
   al.,                                            )    THIRD PARTY COMPLAINT
                                                   )
                                                   )
                Defendants.                        )
                                                   )
                                                   )
   21ST CENTURY FOX AMERICA, INC., et              )
   al.,                                            )
                                                   )
               Third-Party Plaintiffs,             )
                                                   )
     V.                                            )
                                                   )
   PASSAIC VALLEY SEWERAGE                         )
   COMMISSIONERS, et. al.,                         )
                                                   )
               Third-Party Defendants.             )


                Plaintiff Occidental Chemical Corporation ("OxyChem") filed an Amended Complaint

   and Third-Party Complaint ("Complaint") against the Passaic Valley Sewerage Commissioners

   ("PVSC") and 42 municipalities (collectively, "Third-Party Defendants") alleging liability for

   response costs associated with the contamination of the Lower Passaic River. (ECF No. 1247).

   OxyChem and certain Third-Party Defendants have entered into, and the Court has approved,
Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 2 of 10 PageID: 42069




   stipulations concerning the service of process and deadlines for filing responses to OxyChem's

   Complaint. (ECF Nos. 1257, 1379).


           Most recently, the Court approved a stipulation that-among other things-extended the

   deadline to September 17, 2021 for certain Third-Party Defendants to answer, move, or

   otherwise respond to OxyChem's Complaint (subject to certain conditions and unless otherwise

   modified by a Case Management Order). (ECF No. 1379, attached as Ex. A). Paragraph 6 of the

   stipulation states that "[t]he terms of this Stipulation are available, without further stipulation

   with counsel for OxyChem, to all Third-Party Defendants who notify OxyChem in writing of

   their intention to join this Stipulation and agree to all of its terms." Id.


           To preserve party and judicial resources, and to maintain consistency with the other

   stipulations regarding service of process and the deadline for filing responses, Third-Party

   Defendants Township of Bloomfield, Township of Cedar Grove, City of Clifton, Borough of

   East Newark, City of East Orange, Borough of Glen Ridge, Town of Harrison, Borough of

   Hasbrouck Heights, Town of Kearny, Township of Montclair, City of Newark, Borough of

   North Haledon, City of Orange, City of Passaic, City of Paterson, Borough of Totowa,

   Township of West Orange, Borough of Woodland Park, by and through their undersigned

   counsel, hereby join and stipulate to all of the terms in the stipulation approved by the Court at

   0kt. 13 79, and have notified OxyChem in writing of their intention to do same.
Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 3 of 10 PageID: 42070



   IT IS SO ORDERED


   Dated: 8/17/2021
                                      Hon. Magistrate Leda D. Wettre



   STIPULATED TO AND APPROVED BY:


   Dated: August 13,201


                                      300 Lighting Way
                                      Secaucus, NJ 07094
                                      Tel.: 201.348.6000
                                      Kirstin Bohn, Esq.

                                      Counsel for Passaic Valley Sewerage Commission,
                                      on behalf of Third-Party Defendant
                                      PVSC Member Municipalities on Appendix A
Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 4 of 10 PageID: 42071




                                          Appendix A
                   Third-Party Defendants Joining Stipulation at ECF No. 13 79

   Township of Bloomfield
   Township of Cedar Grove
   City of Clifton
   Borough of East Newark
   City of East Orange
   Borough of Glen Ridge
   Town of Harrison
   Borough of Hasbrouck Heights
   Town of Kearny
   Township of Montclair
   City of Newark
   Borough of North Haledon
   City of Orange
   City of Passaic
   City of Paterson
   Borough of Totowa
   Township of West Orange
   Borough of Woodland Park
Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 5 of 10 PageID: 42072




                               EXHIBIT A
Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 6 of 10 PageID: 42073
  Case 2:18-cv-11273-MCA-LDW Document 1379 Filed 08/10/21                   Page 1 of 5 PagelD: 41588




                                 UNITED STA TES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
                                       NE\\' ARK VI CINA GE

      OCCIDENTAL CHEMICAL CORPORATION                    )   Hon. Madeline Cox Arleo
                                                         )   Hon. Leda Dunn W ettre
              Plaintiff,                                 )
                                                         )   Civil Action No. 2: I 8-cv-11273
      V.                                                 )
                                                         )
      21ST CENTURY FOX AMERICA, INC., et al.             )
                                                         )
             Defendants,                                )    STIPULATION AND PROPOSED
                                                        )    ORDER CONCERNING SERVICE OF
                                                        )    PROCESS AND DEADLINE FOR
      21 ST CENTURY FOX AMERICA, INC., et al.           )    FILING RESPONSES TO
                                                        )    OXYCHEM'S ATP COMPLAINT
             Third-Party Plaintiffs,                    )
                                                        )
      v.                                                )
                                                        )
      PASSAIC VALLEY SEWERAGE                           )
      COMMISSIONERS, et al.                             )
                                                        )
             Third-Party Defendants.                    )

            Defendants in the above-captioned action have filed a Third-Party Complaint, ECF No.

     1170, against the Passaic Valley Sewerage Commissioners (PVSC) and 42 associated

     municipalities (individually and collectively, "Third-Party Defendants") alleging liability for

     response costs associated with the contamination of the Lower Passaic River. The Defendants and

     certain Third-Party Defendants have entered into, and the Court has approved, stipulations

     concerning service of process and deadlines for filing responses to the Third-Party Complaint,

     ECF Nos. I 216 and 1217 ( the "Third-Party Complaint Stipulations").

            As a result of the Defendants' Third-Party Complaint, Plaintiff Occidental Chemical

     Corporation ("OxyChem") has filed an Amended and Third-Party Complaint, ECF No. 1247

     ("OxyChem 's ATP Complaint") against the Third-Party Defendants. To preserve party and
Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 7 of 10 PageID: 42074
  Case 2:18-cv-11273-MCA-LDW Document 1379 Filed 08/10/21                    Page 2 of 5 PagelD: 41589




     judicial resources and maintain consistency with the deadlines set by the Third-Party Complaint

     Stipulations, OxyChem and the Third-Party Defendants listed in Exhibit A hereto (collectively,

     "Stipulating Third-Party Municipal Defendants''), by and through their undersigned counsel,

     stipulate to the following:

             1.     The undersigned counsel for Stipulating Third-Party Municipal Defendants agrees

     to, and is autho1ized by the Stipulating Third-Party Municipal Defendants to, accept service of

     OxyChem's ATP Complaint, filed on June 29, 2021, on behalf of all Stipulating Third-Party

     Municipal Defendants, in satisfaction of the requirements of Fed. R. Civ. P. 4.

             2.     No later than 10 days after this Stipulation is entered by the Court, counsel for

     OxyChem shall send counsel for the Stipulating Third-Party Municipal Defendants via Federal

     Express and by email. a complete copy of OxyChem's ATP Complaint, which will constitute the

     service of OxyChem 's ATP Complaint on all Stipulating Third-Party Municipal Defendants.

            3.      Unless otherwise modified by a Case Management Order entered in this action, and

     assuming paragraph 2 has been complied with, the Stipulating Third-Party Municipal Defendants

     shall, as permitted by Fed. R. Civ. P. 12, answer, move or otherwise respond to OxyChem's ATP

     Complaint on or before September 17, 2021.

            4.      OxyChem shall file any opposition to any motion described in Paragraph 3 no more

     than 60 days after the filing of the Motion. Stipulating Third-Party Municipal Defendants shall file

     any reply in support of any such motion no more than 30 days after the filing of OxyChem 's

     Response in Opposition.   **
            5.      Except as stated herein, this Stipulation and Order shall not constitute a waiver of

     any defenses other than sufficiency of service, including but not limited to: (a) any jurisdictional

     defenses that may be available under Rule 12 of the Federal Rules of Civil Procedure, statutory




                                                      2
Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 8 of 10 PageID: 42075
  Case 2:18-cv-11273-MCA-LDW Document 1379 Filed 08/10/21 Page 3 of 5 PagelD: 41590




     law, or common law (including but not limited to personal jurisdiction defenses), (b) any

     affinnative defenses that may be available under Rule 8 of the Federal Rules of Civil Procedure,

     statutory law, or common law, or (c) any other statutory or common law defenses that may be

     available to the Stipulating Third-Party Municipal Defendants in this or any other related actions.

     Stipulating Third-Party Municipal Defendants expressly reserve the right to raise any such

     defenses (or any other defenses) in response to (a) the current ATP Complaint or any amended

     and/or consolidated third-party complaint that may be filed on behalf OxyChem or any defendant

     in this action, and/or (b) any third-party complaint that may be filed in any related action.

              6.       The tenns of this Stipulation are available, without further stipulation with counsel

     for OxyChem, to all Third-Party Defendants who notify OxyChem in writing of their intention to

     join this Stipulation and agree to all of its tenns.

      ** No extensions.
     IT IS SO ORDERED.

     Dated:        8/10/2021
                                                      Hon. Magistrate Leda Dunn Wettre




     STIPULATED TO AND APPROVED BY:




                                                            3
Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 9 of 10 PageID: 42076
  Case 2:18-cv-11273-MCA-LDW Document 1379 Filed 08/10/21       Page 4 of 5 PagelD: 41591




                                           Isl Amanda L. Rauer
                                       LANGSAM STEVENS SIL VER &
                                       HOLLAENDER LLP
                                       1818 Market Street, Suite 2430
                                       Philadelphia, PA 19103
                                       Tel: (215) 732-3255
                                       Larry D. Silver, Esq.
                                       Amanda L. Rauer, Esq.

                                       GIBBS & BRUNS, LLP
                                       1100 Louisiana Street
                                       Suite 5300
                                       Houston, TX 77002
                                       Tel: 713.650.8805
                                       Kathy D. Patrick, Esq.
                                       Anthony N. Kaim, Esq.

                                       Counselfor Plaintiff
                                       Occidental Chemical Corporation




                                                                  & MEHTA, LLP
                                       51 Gibraltar Drive, Suit 2
                                       Morris Plains, NJ 07950- 54
                                       Tel: 973.998.6860
                                       Peter J. King, Esq.

                                       Liaison Counsel for the Stipulating Third-Party
                                       Municipal Defendants




                                         4
Case 2:18-cv-11273-MCA-LDW Document 1393 Filed 08/17/21 Page 10 of 10 PageID: 42077
  case 2:18-cv-11273-MCA-LDW Document 1379 Filed 08/10/21 Page 5 of 5 PagelD: 41592




              NOTICE OF DESIGNATION OF LWSON COUNSEL ON BEHALF OF
                        THE FOLLOWING EITF MUNICIPALITIES

                           Occidental v. 21'1 Century Fox America2:18-CV-11273 (MCA-LDW)

      PETER J. KING, ESQ.                                                      FRED SEMRAU, ESQ

      East Rutherford Borough                                                 Belleville Township
      Elmwood Park Borough                                                    Prospect Park Borough
      Lodi Borough                                                            North Caldwell Borough
      Wallington Borough                                                      Ridgewood Village
      North Arlington Borough                                                 Garfield City
      Rutherford Borough                                                      Glen Rock Borough
      Saddle Brook Township                                                   Haledon Borough
      South Hackensack Township                                               Hawthorne Borough




      FRANCIS BORIN, ESQ.

      Fair Lawn Borough
      Franklin Lakes Borough
      Little Falls Township
      Lyndhurst Township
      Nutley Town
      South Orange Village Township
      Wood-Ridge Borough


      J :\ CL! ENT FOLDERS\Occidcntal\202 I LITIGA T!ON\EJIF Townassingmcnts_King__Semrau_Borin.doc
